PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GLORIA DEAN; EUNICE ALDRIDGE;           
RICHARD F. ALDRIDGE; DOROTHY
COOK; DWIGHT COOK; CAROLYN SUE
DELANEY; DEBRA DOVE; JAMES DOVE;
CAROLYN DURST; JO ANN KILLMON;
CHARLES KILLMON; SHARENA
MONTAIGNE; DOUG MONTAIGNE;
DEBORAH REDMAN; CAROLYN
RIDENOUR; IRVIN RIDENOUR; MELISSA
ROBIN; PHYLLIS STEWART; CHARLES                  No. 04-1054
STEWART; ROSE WOLF; CAROLYN
TALGHADER,
               Plaintiffs-Appellants,
                 v.
PILGRIM’S PRIDE CORPORATION;
GILMER INDUSTRIES, INCORPORATED,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
             Robert E. Maxwell, Senior District Judge.
                          (CA-03-36-2)

                      Argued: October 28, 2004

                      Decided: January 26, 2005

        Before WIDENER and GREGORY, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Gregory wrote the opinion, in
which Judge Widener and Senior Judge Hamilton joined.
2                   DEAN v. PILGRIM’S PRIDE CORP.
                              COUNSEL

ARGUED: Michael Gene Hoehn, Falls Church, Virginia, for Appel-
lants. Daniel Leroy Fitch, WHARTON, ALDHIZER & WEAVER,
Harrisonburg, Virginia, for Appellees. ON BRIEF: Thomas E. Ull-
rich, WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia,
for Appellee Pilgrim’s Pride Corporation; James H. Revere, III, KAL-
BAUGH, PFUND & MESSERSMITH, Richmond, Virginia, for
Appellee Gilmer Industries, Inc.


                              OPINION

GREGORY, Circuit Judge:

   This case finds its origins in a personal injury suit brought in fed-
eral district court in the Western District of Virginia by individuals
working at Pilgrim’s Pride Corporation ("Pilgrims Pride"), owner of
a poultry processing plant located in Moorefield, West Virginia.
Approximately one year after plaintiffs filed suit, the federal district
court in the Western District of Virginia granted a voluntary dismissal
under Fed. R. Civ. P. 41(a). Almost a year thereafter, plaintiffs refiled
their case in state court in West Virginia, relying on W. Va. Code
§ 55-2-18 ("West Virginia’s savings statute"). Subsequently, defen-
dants removed the case to federal district court for the Northern Dis-
trict of West Virginia and filed a motion to dismiss arguing that
plaintiffs’ claims were time-barred. The district court granted defen-
dants’ motion to dismiss, finding that the West Virginia savings stat-
ute was inapplicable to the facts of the case, therefore plaintiffs’ case
was barred by the statute of limitations. We affirm the district court.

                                   I.

   On October 27, 1999, five plaintiffs filed a complaint in the United
States District Court for the Western District of Virginia against Pil-
grim’s Pride, WLR, Inc., Wampler Foods, Inc.,1 and Gilmer Indus-
    1
   Pilgrim’s Pride is the successor to WLR, Inc. and Wampler Foods,
Inc.
                    DEAN v. PILGRIM’S PRIDE CORP.                       3
tries, Inc. ("Virginia suit"). Plaintiffs asserted that they were exposed
to toxic gases at the West Virginia poultry plant. Subsequently, plain-
tiffs amended their complaint and added fifteen additional plaintiffs,
bringing the number of plaintiffs to twenty. Over the objections of
defendants, plaintiffs requested a voluntary dismissal under Fed. R.
Civ. P. 41(a) ("Rule 41(a)"). Plaintiffs asserted in support of their
request for a voluntary dismissal that:

    (1) there were too many potential plaintiffs who have come
    forward, but are on a waiting list for, and [have not yet
    undergone] a medical examination to determine whether
    they should actually be added to [the] case as named plain-
    tiffs, and (2) plaintiffs’ counsel is in need of and seeking
    competent co-counsel, but co-counsel is hesitant to join
    [the] federal lawsuit.

J.A. 31.

   The magistrate judge recommended plaintiffs’ motion to dismiss be
granted and that plaintiffs be required to refile their action in federal
court. Both parties filed objections to the magistrate judge’s report
and recommendation. Plaintiffs’ objections were centered on the
requirement that they refile their claims in federal court. Specifically,
plaintiffs argued:

    [t]he first reason for why the Plaintiffs must be able to refile
    in state court is the statute of limitations. By the calculations
    of Plaintiffs’ counsel, the statute of limitations for a number
    of the current Plaintiffs has run during the pendency of the
    present suit. Under West Virginia’s saving statute, the Plain-
    tiffs would have up to a year to refile their lawsuit. In fed-
    eral court they have no such right. An action dismissed
    without prejudice does not toll the statute of limitations.

J.A. 102. The district court granted plaintiffs’ motion to dismiss and
did not require plaintiffs to refile their suit in federal court. Defen-
dants filed an appeal to this court and in an unpublished per curiam
opinion we affirmed the district court’s decision.
4                    DEAN v. PILGRIM’S PRIDE CORP.
   The identical plaintiffs who filed the Virginia suit filed the present
lawsuit in state court in West Virginia, asserting the same personal
injury claims as were asserted in the Virginia suit.2 Defendants subse-
quently removed the case to the Northern District of West Virginia
based on diversity jurisdiction. Plaintiffs filed a motion to remand3
and defendants filed motions to dismiss.

   Defendants argued that the statute of limitations had expired and
that West Virginia’s savings statute which gives a plaintiff a year to
refile a lawsuit "if the initial pleading was timely filed and: (i) the
action was involuntarily dismissed for any reason not based upon the
merits of the action," W. Va. Code § 55-2-18 (2001), did not apply
in this case. The magistrate judge recommended that plaintiffs’ case
be dismissed because he found that West Virginia’s savings statute
did not apply in this case, due to plaintiffs’ voluntary dismissal of
their Virginia suit. Plaintiffs immediately filed objections to the mag-
istrate judge’s recommendation. Plaintiffs averred that the dismissal
of the Virginia suit was not voluntary because the dismissal was
based upon a mistake in their counsel’s interpretation of West Virgin-
ia’s savings statute. Therefore, they argued there was no intent to
abandon their suit, which plaintiffs contended is required by West
Virginia law. After reviewing the magistrate judge’s memorandum
and recommendation, and plaintiffs’ objections, the district court held
that "Plaintiffs’ assertion that their dismissal of the Virginia action
was not a voluntarily dismissal is unsupported by West Virginia law."
J.A. 17. In addition, the district court found that "Plaintiffs voluntar-
ily, and on their own motion, dismissed their Virginia action, which
for the reasons set forth in the Magistrate Judge’s Report and Recom-
mendation, renders the West Virginia savings statute, W.Va. Code
§ 55-2-18, inapplicable to the facts of this case." J.A. 17. Accord-
ingly, the district court overruled plaintiffs’ objections and dismissed
plaintiffs’ action with prejudice. Plaintiffs filed this appeal.
    2
    Plaintiffs have also filed similar lawsuits in the Superior Court of
New Castle County, Delaware (on December 17, 2002), and in the Cir-
cuit Court of Rockingham County, Virginia (filed on April 4, 2003).
  3
    Plaintiffs now agree that "[t]his dispute is between citizens of differ-
ent states," thus they do not challenge the jurisdiction of the federal
court. Appellants’ Br. at iii.
                     DEAN v. PILGRIM’S PRIDE CORP.                      5
                                   II.

   The raising of the statute of limitations as a bar to plaintiffs’ cause
of action constitutes an affirmative defense and may be raised by
motion pursuant to Fed. R. Civ. P. 12(b)(6), if the time bar is apparent
on the face of the complaint. Bethel v. Jendoco Construction Corp.,
570 F.2d 1168 (3d Cir. 1978); 2A Moore’s Federal Practice § 8.28,
at 8-270 (2d ed. 1948). However, as an appellate court we are not
bound by the label that the district court places upon its disposition
of the case. Clark v. Volpe, 481 F.2d 634, 635 (4th Cir. 1973).
"Whenever outside matters are presented to and not excluded by the
trial court, [the motion to dismiss] should be considered on appeal as
one for summary judgment even though the trial court characterized
its action as a dismissal of the case for failure of plaintiffs to state a
claim upon which relief can be granted." Id. at 635-36.

   The record in this case shows that both parties were given a reason-
able opportunity to present evidence upon which the trial court could
properly determine whether summary judgment should be entered.
Therefore, it is proper for this court on appeal to consider this as a
motion for summary judgment. Plante v. Shivar, 540 F.2d 1233 (4th
Cir. 1976). Appellate courts review grants of summary judgment de
novo. Higgins v. E. I. Du Pont de Nemours & Co., 863 F.2d 1162,
1166-67 (4th Cir. 1988). Accordingly, the narrow questions before us
on de novo review are whether any genuine issues of material fact
exist for the trier of fact, and if not, whether the district court erred
in applying the substantive law. Charbonnages de France v. Smith,
597 F.2d 406, 414 (4th Cir. 1979); See also Rule Fed. R. Civ. P.
56(c).

                                   III.

   It is undisputed that West Virginia substantive law applies in this
case and that the statute of limitations in a personal injury action is
two years. See W. Va. Code § 55-2-12 ("Every personal action for
which no limitation is otherwise prescribed shall be brought: . . .
within two years next after the right to bring the same shall have
accrued if it be for damages for personal injuries."). Plaintiffs’ causes
of actions accrued no later than July 28, 2000, the filing date of the
amended complaint in the Virginia suit, to which all twenty of the
6                       DEAN v. PILGRIM’S PRIDE CORP.
present plaintiffs were also a party. Therefore, the applicable limita-
tions period expired no later than July 28, 2002. Thus, when plaintiffs
filed this action in West Virginia state court on December 18, 2002
it was outside of the normal limitations period and therefore time-
barred, unless the limitations period was extended by West Virginia’s
savings statute.

   Plaintiffs contend that this court must apply the version of the stat-
ute that was available on August 11, 2000, the date plaintiffs moved
for dismissal of the Virginia suit. In August 2000, before the revised
statute was in effect,4 West Virginia’s savings statute stated in rele-
vant part:

        If any action or suit . . . commenced within due time . . .
        should be arrested or reversed on a ground which does not
        preclude a new action or suit for the same cause, or if there
        be occasion to bring a new action or suit by reason of such
        cause having been dismissed for want of security for costs,
        or by reason of any other cause which could not be plead in
        bar of an action or suit, . . . in every such case, notwithstand-
        ing the expiration of the time within which a new action or
        suit must otherwise have been brought, the same may be
        brought within one year after such abatement, dismissal or
        other cause, or after such arrest or reversal of judgment or
        decree, or such loss or destruction, but not after.

W. Va. Code § 55-2-18 (2000).

   Plaintiffs assert that their attorney’s admission that he accidently
misinterpreted the West Virginia law supra when he pursued the vol-
untary dismissal in the district court in Virginia establishes that plain-
tiffs did not intend to voluntarily abandon their previous lawsuit.
    4
    The legislature amended the statute, effective July 2001, to clearly
state that "a party may refile the action if the initial pleading was timely
filed and . . . the action was involuntarily dismissed" and adds that "an
action dismissed as a result of process not having been served is not a
dismissal on the merits." W. Va. Code § 55-2-18 (2001). However, the
amendment did not alter the long-standing substantive principle that this
section does not apply to cases which are voluntarily dismissed.
                    DEAN v. PILGRIM’S PRIDE CORP.                      7
Thus, "the mistake or inadvertence of plaintiffs’ counsel negate[s] the
required intent to abandon necessary for a dismissal to be ‘voluntary’
under West Virginia law." J.A. 23.

  Plaintiffs aver that Crawford v. Hatcher, 804 F. Supp. 834, 837 (D.
W. Va. 1992), supports their position. In dicta, the court in Crawford
suggests that there is

    a valid practical rationale for holding that the savings statute
    prevents dismissal in instances of mistake, inadvertence or
    simple neglect, but not where the original suit has been
    abandoned. The person who suffers when a suit is barred by
    the statute of limitations is the plaintiff. Mistake, inadver-
    tence and neglect are more likely to be the fault of counsel
    than of the party. Conversely, in most cases of abandonment
    of a cause of action, the client will have participated in that
    decision. Thus, refusing to apply the savings statute in the
    former case is to punish the party for the fault of his coun-
    sel, while in the latter case we simply hold him to the conse-
    quences of his own conscious decision.

Id. at 838. The "mistake" the court in Crawford is referring to is one
of negligence or inadvertence. In Crawford, the plaintiffs’ case was
dismissed by the court because the plaintiffs failed to serve the defen-
dant within the statutorily required time. The court found that even
prior to the 2001 revision, a "line of cases has developed in which the
West Virginia Supreme Court has held that a voluntary dismissal by
plaintiff of his original action takes the case out of the protection of
the savings statute." Id. at 837. The court held that "‘voluntary’ dis-
missals should be confined to those cases in which the plaintiff has
specifically or by implication abandoned his original action . . . .
while plaintiff has in some respects been less than diligent, his lack
of diligence never manifested, or even suggested, an intention to give
up his original suit" against the defendant. Id. Here, there was no
inadvertence, lack of diligence, or simple neglect. Thus, we find that
plaintiffs intended to dismiss their Virginia suit.
   Moreover, longstanding West Virginia case law does not support
plaintiffs’ assertion. Unlike this case, in all of the cases where West
Virginia’s savings statute has been held to be applicable, there was an
8                   DEAN v. PILGRIM’S PRIDE CORP.
element of inaction on the part of the plaintiffs or erroneous action
by the court that caused the suit to be dismissed. Crawford, 804 F.
Supp. at 835 (finding that plaintiff’s failure to effect service within
the original 120-day time period was not a voluntary dismissal,
because it was based on the inadvertent inaction of plaintiff’s coun-
sel); Mills v. Indemnity Ins. Co., 166 S.E. 531, 5 (W. Va. 1932) ("The
statute contemplates involuntary and not voluntary dismissals. If by
the bringing of an action, holding it on the court docket for months,
and then voluntarily dismissing it, a plaintiff could toll the statute of
limitations, a method of circumventing the statute would thereby be
perfected."); Ryan v. Piney Coal & Coke Co., 73 S.E. 330 (W. Va.
1911) (holding that there was "court action over the protest of the
plaintiff, and fault on the part of the court alone" therefore, the sav-
ings statute applied because the court wrongly refused to grant leave
to amend a writ which caused the dismissal).
   Thus, West Virginia case law held in August 2000, as it does now,
that West Virginia’s savings statute applies only where a dismissal is
the result of a plaintiff’s mistake or inadvertence due to inaction or
lack of diligence by the party, or where an error of law is made by
the court. Crawford, 804 F. Supp. at 837. Plaintiffs in this case clearly
intended to voluntarily dismiss their Virginia suit, there was no inad-
vertence, and their counsel’s misinterpretation of West Virginia law
does not negate that intent.
   Plaintiffs not only filed a motion to voluntarily dismiss their Vir-
ginia suit, clearly a volitional action, they also opposed defendants’
appeal of the grant of dismissal in this court. West Virginia courts
have repeatedly held that "a dismissal of an action which will save a
second action from the effects of a statute of limitations must not be
the result of voluntary action on the part of plaintiff, or must not
amount to an abandonment of the action by the plaintiff." Henthorn
v. Collins, 118 S.E.2d 358, 360 (W. Va. 1961); Armor v. Michelin
Tire Corp., 923 F. Supp. 103, 108 (D. W. Va. 1996) (concluding that
"[b]ecause the Complaint in this action was filed more than two years
after the accident at issue, Plaintiffs’ claims are barred by West Vir-
ginia Code § 55-2-12(b) . . . [and that] voluntarily dismissed actions
are not saved" by West Virginia’s savings statute); Carroll Hardwood
Lumber Company v. Stephenson, 51 S.E.2d 313 (W. Va. 1948)
("Where the dismissal, as here is due to an erroneous ruling of a trial
court, the cause of action is saved for one year after the dismissal
                     DEAN v. PILGRIM’S PRIDE CORP.                        9
under" § 55-2-18.); McClung v. Tieche, 29 S.E.2d 250 (W. Va. 1944)
("Where the former action has been dismissed by the voluntary act of
the plaintiff or by conduct equivalent thereto, the statute of limitations
is not tolled and a subsequent one, if commenced after the limitation
has accrued, is barred."); Ketterman v. Dry Fork Railroad Co., 37
S.E. 683, 684 (W. Va. 1900) (finding that because the dismissal was
the "fault [of] the clerk’s, and . . . the act of the law" the savings stat-
ute was applicable). Here, unlike the cases cited supra, there is no
evidence that the dismissal of plaintiffs’ Virginia suit was inadvertent
or the court’s error. What rings true is that plaintiffs’ interpretation or
reading of the West Virginia savings statute was wrong, but that does
not alter the fact that plaintiffs and their counsel, of their own voli-
tion, moved the district court in Virginia to voluntarily dismiss their
case.
   Plaintiffs repeatedly argue that neither the Fourth Circuit, the dis-
trict court in West Virginia, nor the West Virginia Supreme Court has
ever specifically addressed plaintiffs’ question of whether the mistake
or inadvertence of plaintiffs’ counsel can negate the intent to abandon
that is necessary to make a dismissal voluntary. Put simply, plaintiffs
are mistaken. The district court in West Virginia’s findings of fact and
conclusions of law aptly answer plaintiffs’ question. Specifically, the
district court states that "Plaintiffs’ prosecution of their motion to vol-
untarily dismiss their Virginia action is strong evidence of abandon-
ment of that action even if they intended to still pursue their claims
against the Defendants in other forums." J.A. 20. The district court
also concludes that "Plaintiffs’ counsel’s error is not a basis to con-
clude Plaintiffs did not abandon their Virginia action." Id. We agree
with the district court.
   Accordingly, we find that plaintiffs’ counsel’s misinterpretation of
West Virginia’s savings statute does not negate the voluntary dis-
missal and intended abandonment of plaintiffs’ Virginia suit. Conse-
quently, having abandoned their original suit, West Virginia’s savings
statute, W. Va. Code § 55-2-18, does not apply to plaintiffs’ present
action.
                                    IV.
   For the foregoing reasons, the judgment of the district court is
affirmed.
                                                              AFFIRMED